Case 7:16-cV-OO782-VB Document 145 Filed 03/1~9/1,{9_ Pagelofl

B§§K §orra§t§ons and
WK::$TE ®mmumty Supervssion

ANDREW 1v1. cuomo ANTHoNY J. ANNuccl

 

 

Governor ' Acting Commissioner
`_/

 

 

March13 20 9C»lw. smu am mama +O
@‘M%‘ drew end md a@¢w"
`V\rws [.€;K“U

SOO RED1
(/\7§7/1/ /(8//7`

Hon. Vincent L. Briccetti
U nited Statcs Dist: .t.ludgc

Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

  

Re= Bur s,v. Grif/zn,16-Cv-0782(vB)(PEI))

 

Dear Judge Briccetti:

On March 6, 2019 We Wrote to the Court t0 advise on the unavailability of OSI Investigator F rank Bigit for trial.
At your direction the letter has been entered into the Docl<et. We are grateful for your consideration

However, the letter contains specific medical information of lnvestigator Bigit. While he has given DOCCS’
Counsel permission to share such information confidentially With the Court, and for the parties to be apprised, he
has not consented to have such on the public Docket. We respectfully ask that the Docket be amended to allow
parties’ viewing only.

Thank you again for your attention to this matter.

Respectfully,

C./\ <;9-\_
Charles J. Quackenbush
Deputy Counsel
New York State Department of Corrections and
Community Supervision
charlesquackenbush@doccs.nv.gov
518-457-5652

cj q/40

 

The Harriman State Campus, 1220 Washington Avenue, A|bany, NY 12226-2050 | (518) 457-8126 | Www.doccs.ny.gov

